     Case 3:19-cv-00154-L Document 60 Filed 09/27/19                           Page 1 of 19 PageID 2858


                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

LE-VEL BRANDS, LLC,                                      §
                                                         §
                                                         §
                   Plaintiff,                            §
                                                         §
v.                                                       §         Civil Action No. 3:19-CV-00154-L
                                                         §
DUSTIN BLAND,                                            §
                                                         §
                   Defendant.                            §

                                MEMORANDUM OPINION AND ORDER

         Before the court is Defendant Dustin Bland’s Motion to Dismiss Complaint (Doc. 22), filed

February 21, 2019; and Defendant’s Evidentiary Objections to Declaration of Christopher Schmidt

and Motion to Strike (Doc. 49), filed August 16, 2019. After careful consideration of the motions,

responses, replies, pleadings, record, evidence, testimony, arguments presented at the February

26-27, 2019 hearing, and applicable law, the court denies Defendant’s Motion to Dismiss

Complaint (Doc. 22); and overrules and denies Defendant’s Evidentiary Objections to

Declaration of Christopher Schmidt and Motion to Strike (Doc. 49).

I.       Factual and Procedural Background

         Plaintiff Le-Vel Brands, LLC (“Plaintiff” or “Le-Vel”), with its principal place of business

located in Collin County, Texas, 1 is a health and wellness multi-level marketing company that sells

dietary supplements, including a product line called “Thrive.” Le-Vel markets its products




1
  During the preliminary injunction hearing, Plaintiff’s Chief Technology Officer testified that Le-Vel is a “one
hundred-percent cloud-based company,” which means it does not have a corporate office. Prelim. Inj. Hr’g Tr. 6:23-
24, 8-22 (Feb. 26, 2019). According to Plaintiff’s Original Petition, and supported by Texas Secretary of State records,
Plaintiff is incorporated in Texas and lists a mailing address located in Frisco, Collin County, Texas.

Memorandum Opinion and Order – Page 1
    Case 3:19-cv-00154-L Document 60 Filed 09/27/19                             Page 2 of 19 PageID 2859


exclusively through the use of “Promoters.” Promoters earn money through commissions and

bonuses, and by enrolling other individuals as downline Promoters. 2 On April 17, 2017, Defendant

Dustin Bland (“Defendant” or “Mr. Bland”), an Indiana resident, became a Promoter for Le-Vel.

During his time as a Promoter, he “created a network of approximately 16,000 downline Le-Vel

Promoters and 65,000 Le-Vel customers[;] and earned commissions totaling over $1,000,000.”

Pl.’s Original Pet. ¶ 10. According to Plaintiff, Defendant joined Isagenix in late 2018 and has

continued to “solicit Le-Vel’s Promoters and clients in violation of the Promoter Agreement.” Id.

On December 28, 2018, Le-Vel terminated Mr. Bland, contending that he was “engaging in blatant

violations of the Non-Solicitation Agreement by contacting Le-Vel Promoters in [an] attempt to

direct them away from Le-Vel and over to Isagenix [a competing company] . . . and using [his]

position as a Leader with Le-Vel to hold meetings with other Le-Vel Promoters in order to then

pitch an [Isagenix] presentation in order to recruit them into Isagenix.” Id. ¶ 11. Plaintiff further

asserts that, even after the company sent a letter to Defendant explaining the basis for his

termination and outlining his continued obligations pursuant to the Agreement, Defendant has

“continued to solicit Le-Vel’s customers and Promoters.” Id. ¶ 12.

          On January 1, 2019, Plaintiff filed its Original Petition and Verified Application for

Temporary Restraining Order, Temporary Injunction, and Permanent Injunction (Doc. 1-3)

(“Petition”) in the 68th Judicial District Court of Dallas County, Texas. In its Petition, it alleges

several causes of action against Defendant: (1) breach of contract; (2) business disparagement; (3)

defamation; (4) tortious interference with existing contracts; and (5) tortious interference with

prospective business relations. These claims stem from Mr. Bland’s alleged violation of the



2
    Downline Promoters refer to individuals who are recruited by a current Le-Vel recruiter to join its team.

Memorandum Opinion and Order – Page 2
     Case 3:19-cv-00154-L Document 60 Filed 09/27/19                         Page 3 of 19 PageID 2860


restrictive covenants provided in an agreement between the parties, referred to as the Promoter

Agreement 3 (the “Agreement”).

           To enroll as a Promoter, an individual must click on a box next to the phrase, “I agree to

the Policies and Procedures,” which has “Policies and Procedures” hyperlinked 4 in blue. Upon

clicking the hyperlink, the Policies and Procedures appear in a separate window. The Agreement

contains various terms, including one that prohibits a Promoter from directly or indirectly

soliciting any Le-Vel customers or Promoters during the term of the Agreement and for a period

of 12 months thereafter. In section 1.2 of the Agreement, it further states that “[a] Promoter will

under no circumstance disparage or infringe upon the Le-Vel name, image[,] or reputation in

connection with the promotion of Le-Vel products or misappropriate any confidential or

proprietary information or trade secrets (including Customer and Promoter names and address

lists) for use by the Promoter or others.”               Additionally, the Agreement includes language

establishing personal jurisdiction of the federal courts in Dallas, Texas over Promoters and proper

venue in the federal courts in Dallas County, Texas. Plaintiff contends that when Defendant

became a Promoter for the company, he “affirmatively agree[d] to the terms of the Promoter

Agreement.” Pl.’s Original Pet. ¶¶ 6-7, 9-10.

           On January 18, 2019, Defendant removed the case based on diversity jurisdiction. On

February 9, 2019, Plaintiff filed a Motion for Preliminary Injunction (Doc. 17). On February 21,

2019, Defendant filed his Motion to Dismiss Complaint (Doc. 22), asserting that Plaintiff’s



3
  The parties use different verbiage to the refer to the agreement at issue. Le-Vel refers to it as the “Promoter
Agreement,” and Mr. Bland refers to it as “Policies and Procedures.” The document itself is titled both “Promoter
Agreement” and “Policies and Procedures” in the upper left-hand corner of the first page. Accordingly, the terms are
used interchangeably.
4
    When an individual clicks on the words, a separate window or document appears for review.

Memorandum Opinion and Order – Page 3
     Case 3:19-cv-00154-L Document 60 Filed 09/27/19                Page 4 of 19 PageID 2861


Petition should be dismissed pursuant to the following: (1) Federal Rule of Civil Procedure

12(b)(2) for a lack of personal jurisdiction; (2) Federal Rule of Civil Procedure 12(b)(3) for

improper venue; (3) Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim as it relates

to all alleged counts asserted in Plaintiff’s Petition; and (4) the Texas Anti-Slapp Act as it relates

to Counts Two through Five of Plaintiff’s Petition. On February 26-27, 2019, the court held a

hearing regarding Plaintiff’s request for a preliminary injunction and allowed the parties to present

evidence related to whether the court had personal jurisdiction over Defendant. Prelim. Inj. Hr’g

Tr. 3:17-4:10 (Feb. 26, 2019). The court has declined to rule on Plaintiff’s request for a

preliminary injunction until the matter of personal jurisdiction is resolved.

II.        Defendant’s Evidentiary Objections and Motion to Strike

           On August 16, 2019, Defendant filed its Evidentiary Objections to Declaration of

Christopher Schmidt 5 (the “Declaration”) and Motion to Strike (Doc. 49). In its motion, Defendant

contends that the court should strike certain statements in the Declaration, as they are conclusory

and speculative. Defendant, however, fails to state any applicable authority warranting his motion

to strike the Declaration at this stage of the proceedings. Further, pursuant to the Federal Rules of

Civil Procedure, the court will already consider whether statements are conclusory and speculative

in conducting its 12(b)(2) and 12(b)(6) analysis. Thus, after reviewing the motion, response, reply,

and the Declaration, the court overrules Defendant’s evidentiary objections and denies his motion

to strike.




5
    Doc. 41-1.

Memorandum Opinion and Order – Page 4
  Case 3:19-cv-00154-L Document 60 Filed 09/27/19                  Page 5 of 19 PageID 2862


III.   Defendant’s Motion to Dismiss

       A. Legal Standard

           1. Rule 12(b)(2) – Lack of Personal Jurisdiction

       On a motion to dismiss for lack of personal jurisdiction, the plaintiff bears the burden of

establishing a prima facie case for the court’s jurisdiction over a nonresident defendant. See Ham

v. La Cienega Music Co., 4 F.3d 413, 415 (5th Cir. 1993); Stuart v. Spademan, 772 F.2d 1185,

1192 (5th Cir. 1985). When the court rules on the motion without an evidentiary hearing, the

plaintiff may establish personal jurisdiction by presenting a prima facie case that personal

jurisdiction is proper, id.; proof by a preponderance of the evidence is not required. International

Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d 553, 556 (N.D. Tex. 2003) (citing WNS, Inc.

v. Farrow, 884 F.2d 200, 203 (5th Cir. 1989)). The court may determine the jurisdictional issue

by receiving affidavits, interrogatories, depositions, oral testimony, or any combination of the

recognized methods of discovery. Stuart, 772 F.2d at 1192. Uncontroverted allegations in a

plaintiff’s complaint must be taken as true, and conflicts between the facts contained in the parties’

affidavits must be resolved in favor of the plaintiff. Bullion v. Gillespie, 895 F.2d 213, 217 (5th

Cir. 1990). After a plaintiff makes his prima facie case, the burden then shifts to the defendant to

present “a compelling case that the presence of some other consideration would render jurisdiction

unreasonable.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985).

       A federal court has jurisdiction over a nonresident defendant if the state long-arm statute

confers personal jurisdiction over that defendant, and if the exercise of jurisdiction is consistent

with due process under the United States Constitution. Ruston Gas Turbines, Inc. v. Donaldson

Co., Inc., 9 F.3d 415, 418 (5th Cir. 1993). Because the Texas long-arm statute extends to the limits

of federal due process, Schlobohm v. Schapiro, 784 S.W.2d 355, 357 (Tex. 1990), the court must

Memorandum Opinion and Order – Page 5
  Case 3:19-cv-00154-L Document 60 Filed 09/27/19                    Page 6 of 19 PageID 2863


determine whether (1) the defendants have established “minimum contacts” with the forum state;

and, (2) whether the exercise of personal jurisdiction over the defendants would offend “traditional

notions of fair play and substantial justice.” Ruston Gas, 9 F.3d at 418 (citing International Shoe

Co. v. Washington, 326 U.S. 310, 316 (1945)).

        The “minimum contacts” prong is satisfied when a defendant “purposefully avails itself of

the privilege of conducting activities within the forum state, thus invoking the benefits and

protections of its laws.” Burger King, 471 U.S. at 475. The nonresident defendant’s availment

must be such that the defendant “should reasonably anticipate being haled into court” in the forum

state. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). This test “ensures

that a defendant will not be haled into a jurisdiction solely as a result of ‘random,’ ‘fortuitous,’ or

‘attenuated’ contacts, or of the ‘unilateral activity of another party or a third person.’” Burger

King, 471 U.S. at 475 (citations omitted). The “minimum contacts” prong of the inquiry may be

subdivided into contacts that give rise to “specific” personal jurisdiction and those that give rise to

“general” personal jurisdiction. Marathon Oil Co. v. A.G. Ruhrgas, 182 F.3d 291, 295 (5th Cir.

1999). Specific jurisdiction is only appropriate when the nonresident defendant’s contacts with

the forum state arise from, or are directly related to, the cause of action. Helicopteros Nacionales

de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984). The exercise of general personal

jurisdiction is proper when the nonresident defendant’s contacts with the forum state, even if

unrelated to the cause of action, are continuous, systematic, and substantial. Id. at 414 n.9.

        In evaluating the second prong of the due process test, the court must examine a number

of factors in order to determine fairness and reasonableness, including: (1) the defendant’s burden;

(2) the forum state’s interests; (3) the plaintiff’s interest in convenient and effective relief; (4) the

judicial system’s interest in efficient resolution of controversies; and (5) the state’s shared interest

Memorandum Opinion and Order – Page 6
  Case 3:19-cv-00154-L Document 60 Filed 09/27/19                   Page 7 of 19 PageID 2864


in furthering social policies. Asahi Metals Indus. Co. v. Superior Court, 480 U.S. 102, 112 (1987).

As noted above, “once minimum contacts are established, a defendant must present ‘a compelling

case that the presence of some consideration would render jurisdiction unreasonable.’” Eviro

Petroleum, Inc. v. Kondur Petroleum, 79 F. Supp. 2d 720, 725 (S.D. Tex. 1999) (quoting Burger

King, 471 U.S. at 277). In fact, “[o]nly in rare cases . . . will the exercise of jurisdiction not

comport with fair play and substantial justice when the nonresident defendant has purposefully

established minimum contacts with the forum state.” Id.            (quoting Guardian Royal Exch.

Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d 223, 231 (Tex. 1991)).

           2. Rule 12(b)(3) – Improper Venue

       Once a defendant raises the issue of improper venue, the plaintiff has the burden to prove

that the chosen venue is proper. International Truck & Engine Corp. v. Quintana, 259 F. Supp.

2d at 558; Psarros v. Avior Shipping, Inc., 192 F. Supp. 2d 751, 753 (S.D. Tex. 2002). In resolving

a Rule 12(b)(3) motion, “the court is permitted to look at evidence beyond simply those facts

alleged in the complaint and its proper attachments.” Ambraco, Inc. v. Bossclip B. V., 570 F.3d

233, 238 (5th Cir. 2009) (internal quotation marks omitted). Under the general venue statute,

venue is proper in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
           of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
           rise to the claim occurred, or a substantial part of property that is the subject of
           the action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
           in this section, any judicial district in which any defendant is subject to the
           court’s personal jurisdiction with respect to such action.




Memorandum Opinion and Order – Page 7
  Case 3:19-cv-00154-L Document 60 Filed 09/27/19                   Page 8 of 19 PageID 2865


28 U.S.C. § 1391(b). Section 1391 further provides that “an entity with the capacity to sue and

be sued in its common name under applicable law, whether or not incorporated, shall be deemed

to reside, if a defendant, in any judicial district in which such defendant is subject to the court’s

personal jurisdiction with respect to the civil action . . . .” 28 U.S.C. § 1391(c)(2). If the district

court of a district in which a case is filed determines that venue is improper, it must dismiss the

case or may, in the interest of justice, transfer it to a district or division where it could have been

brought. 28 U.S.C. § 1406(a).

           3. Rule 12(b)(6) - Failure to State a Claim

       To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v.

Earle, 517 F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177,

180 (5th Cir. 2007). A claim meets the plausibility test “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citations omitted). While a complaint need not contain detailed factual

allegations, it must set forth “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The

“[f]actual allegations of [a complaint] must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Id. (quotation marks, citations, and footnote omitted). When the allegations of the pleading

do not allow the court to infer more than the mere possibility of wrongdoing, they fall short of

Memorandum Opinion and Order – Page 8
  Case 3:19-cv-00154-L Document 60 Filed 09/27/19                  Page 9 of 19 PageID 2866


showing that the pleader is entitled to relief. Iqbal, 556 U.S. at 679.

       In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas

Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). In ruling on such a motion, the court cannot look beyond the pleadings. Id.; Spivey v.

Robertson, 197 F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and any

documents attached to it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000). Likewise, “‘[d]ocuments that a defendant attaches to a motion to dismiss are considered

part of the pleadings if they are referred to in the plaintiff’s complaint and are central to [the

plaintiff’s] claims.’” Id. (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429,

431 (7th Cir. 1993)). In this regard, a document that is part of the record but not referred to in a

plaintiff’s complaint and not attached to a motion to dismiss may not be considered by the court

in ruling on a 12(b)(6) motion. Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 & n.9 (5th Cir. 2012)

(citation omitted). Further, it is well-established and ‘“clearly proper in deciding a 12(b)(6) motion

[that a court may] take judicial notice of matters of public record.”’ Funk v. Stryker Corp., 631

F.3d 777, 783 (5th Cir. 2011) (quoting Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir.

2007) (citing Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir. 1994)).

       The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid

claim when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v.

Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a

complaint are to be accepted as true, legal conclusions are not “entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679 (citation omitted). Further, a court is not to strain to find inferences

Memorandum Opinion and Order – Page 9
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                    Page 10 of 19 PageID 2867


favorable to the plaintiff and is not to accept conclusory allegations, unwarranted deductions, or

legal conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted).

The court does not evaluate the plaintiff’s likelihood of success; instead, it only determines

whether the plaintiff has pleaded a legally cognizable claim. United States ex rel. Riley v. St.

Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). Stated another way, when a court

deals with a Rule 12(b)(6) motion, its task is to test the sufficiency of the allegations contained in

the pleadings to determine whether they are adequate enough to state a claim upon which relief

can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro

Indep. Sch. Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th

Cir. 1997) (en banc). Accordingly, denial of a 12(b)(6) motion has no bearing on whether a

plaintiff ultimately establishes the necessary proof to prevail on a claim that withstands a 12(b)(6)

challenge. Adams, 556 F.2d at 293.

       B. Discussion

           1. Lack of Personal Jurisdiction and Improper Venue

       Defendant asserts that the court does not have personal jurisdiction over him and that a

federal court in Dallas County, Texas, is not a proper venue. With regard to general jurisdiction,

he contends that the court does not have general jurisdiction over him because he resides in

Indiana. He also concedes that “Plaintiff has not pled general jurisdiction against [him],” and asks

the court to take judicial notice of paragraphs 5-7 of Plaintiff’s Petition, which discuss allegations

related to jurisdiction and venue. Based on the pleadings, the court agrees that it does not have

general jurisdiction over Defendant; nor has Plaintiff asserted such.

       As it relates to specific jurisdiction, Plaintiff asserts that Mr. Bland “consented to be subject

to the personal jurisdiction of the state and federal courts within Dallas, Texas, when he agreed to

Memorandum Opinion and Order - Page 10
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                   Page 11 of 19 PageID 2868


the terms of the Promoter Agreement.” Pl.’s Original Pet. ¶ 6. Plaintiff also asserts that venue is

proper in Dallas County based on the Agreement. Id. ¶ 7. Defendant argues, however, that

“Plaintiff failed to attach any evidence that [he] actually agreed to the Promoter Agreement.”

Def.’s Mot. 4. Specifically, he contends that the Agreement does not contain any signatures, or

even a place to sign, and, moreover, he did not see or agree to such a document or the terms

contained therein. Defendant further asserts that he did not enroll himself as a Promoter, but,

instead, “[a]nother person has admitted to signing [him] up with the encouragement and assistance

of the Plaintiff.” Id. Accordingly, he contends that there is no contract between him and Plaintiff,

and, thus, he did not consent to personal jurisdiction or venue in the federal courts in Dallas, Texas.

Alternatively, Defendant asserts that even if Plaintiff could prove a contract exists, “the mere

existence of an alleged agreement cannot confer specific jurisdiction [over him].” Def.’s Mot. 8.

(citing American Gen. Life Ins. Co. v. Rasche, 273 F.R.D. 391, 395 (S.D. Tex. 2011) (citing Holt

Oil & Gas Corp. v. Harvey, 801 F.2d 773, 778 (5th Cir. 1986)).

       In response, Plaintiff maintains the existence of an agreement between the parties and that

Defendant, through an agent, agreed to its terms and, accordingly, consented to the personal

jurisdiction of this court and to Dallas County, Texas, as a proper venue. Plaintiff relies on

Defendant’s testimony during his deposition and the preliminary injunction hearing that he gave

Chris Casey (“Mr. Casey”), a Promoter with Le-Vel, “permission to register [him] as a Promoter.”

Pl.’s Resp. ¶¶ 34-35; Prelim. Inj. Hr’g Tr. 245:20-247:11 (Feb. 26, 2019). Accordingly, Plaintiff

contends that Defendant’s conduct granted Mr. Casey actual authority, or, at minimum, apparent

authority, to accept the Agreement on his behalf. Alternatively, it contends that even if the court

finds no agency relationship existed between Defendant and Mr. Casey, Defendant “ratified his

acceptance of the Promoter Agreement by accepting the benefits of the contract, even if [he] was

Memorandum Opinion and Order - Page 11
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                  Page 12 of 19 PageID 2869


unaware of the terms of the Promoter Agreement.” Pl.’s Resp. ¶ 43. Defendant concedes that he

gave Mr. Casey permission to enroll him as a Promoter; however, he maintains that he did not give

him permission to enter into a contract on his behalf. Def.’s Reply 8; Prelim. Inj. Hr’g Tr. 116:19-

23 (Feb. 27, 2019). Moreover, Defendant asserts that Plaintiff cannot prove the elements of

ratification of the contract, as he did not know the Agreement existed. Def.’s Reply 10.

       Generally, at the motion-to-dismiss stage regarding a Rule 12(b)(2) analysis, a plaintiff is

only required to establish a prima facie case establishing that the court has personal jurisdiction

over the defendant. Ham, 4 F.3d at 415. Once the plaintiff meets this burden, the burden shifts to

the defendant to provide a compelling reason as to why rendering jurisdiction is unreasonable.

Burger King Corp., 471 U.S. at 477. Based on review of the pleadings, the court determines that

Plaintiff has sufficiently pleaded that an agreement between the parties exists. Defendant,

however, denies the existence of an agreement. Given this dispute, the court must decide whether

an agreement between the parties existed before addressing personal jurisdiction and venue, as the

resolution of these matters turns on the existence of the contract.

               a. Choice-of-Law Analysis

       Section 8.15 of the Agreement includes a provision stating, “[A]ll claims arising out of or

relating to the Agreement . . . shall be governed by Texas law.” Thus, Plaintiff argues that Texas

law governs the contract-formation dispute. Because there is a dispute about the contract’s

formation, however, the court must look outside of the Agreement to choose the applicable state

law with which to analyze this threshold issue. Klebba v. Netgear, Inc. Co., No. 1:18-CV-438-

RP, 2019 WL 453364, at *2 (W.D. Tex. Feb. 5, 2019). Specifically, the court must apply state-

law principles of the forum state to resolve this contractual dispute, which, in this case, is Texas.

Railroad Mgmt. Co., L.L.C. v. CFS La. Midstream, Co., 428 F.3d 214, 222 (5th Cir. 2002) (citing

Memorandum Opinion and Order - Page 12
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                  Page 13 of 19 PageID 2870


Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)). Under Texas’s choice-of-law

rules, a contract dispute is governed by the law of the state with “the most significant relationship

to the transactions and the parties.” Maxus Expl. Co. v. Moran Bros., Inc., 817 S.W. 2d 50, 53

(Tex. 1991). In determining the state with “the most significant relationship,” the court must

consider: “(1) the place of contracting; (2) the place of negotiation; (3) the place of performance;

(4) the location of the subject matter of the contract; and (5) the domicile, residence, nationality,

place of incorporation[,] and place of business of the parties.” Restatement (Second) of Conflict

of Laws § 188; Weber v. PACT XPP Tech., AG, 811 F.3d 758, 771-72 (5th Cir. 2016).

       Based on the record, the court determines that Indiana Law, not Texas law, governs the

contract-formation dispute, as it has the most significant relationship to the Agreement and the

parties. First, the Agreement, assuming the court accepts Plaintiff’s agency argument, was entered

into electronically by Mr. Casey, a Florida resident, after receiving permission via telephone from

Defendant, an Indiana resident. Second, the evidence shows that Defendant was able to perform

his duties as a Promoter remotely from any location, but he primarily performed them from Fishers,

Indiana. He also recalled one instance of enrolling a Promoter while on vacation in Mexico and

one instance of traveling to Texas for a “team building thing” for one of his enrollees. Def.’s Mot.

9 (citing Bland Decl. ¶ 6; Bland Depo. 63:12-18; 65:15-67:15).

       Plaintiff placed significant emphasis on Defendant’s one trip to Texas, but the court

concludes that the one trip to Texas does not constitute the level of performance considered under

this analysis. Without more, the court concludes that the majority of Defendant’s performance

under the contract took place in Indiana. The court also determines that more weight should be

given to Defendant’s state of residence (Indiana) than Plaintiff’s principal place of business

(Texas), as no other factors favor Texas. See Klebba, No. 1:18-CV-438-RP, 2019 WL 453364, at

Memorandum Opinion and Order - Page 13
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                   Page 14 of 19 PageID 2871


*3 (“Although Netgear headquartered in California, there is no evidence that the other factors favor

California.”).

       No negotiations related to the Agreement took place, and the subject matter of the

Agreement is broad enough to include any state; thus, the court concludes that these factors do not

favor Texas or Indiana and have no bearing on the court’s determination of the applicable state

law. For the reasons discussed, the court determines that Indiana is the state with the most

significant relationship to the contract-formation dispute, and, accordingly, Indiana law governs

whether a contract existed between the parties. The court must now decide whether Defendant

assented to the terms of the Agreement.

                 b. Existence of an Agreement Between Le-Vel and Mr. Bland

       The fundamental dispute is whether Mr. Casey, by accepting the Policies and Procedures

on Defendant’s behalf, binds Defendant to its terms. Defendant asserts that Mr. Casey did not

have the authority to bind him to the Agreement and, thus, no agency relationship exists. The

court disagrees.

       Indiana law recognizes three classifications of authority: actual authority, apparent

authority, and inherent authority. “Actual authority is created by written or spoken words or other

conduct of the principal which, reasonably interpreted, causes the agent to believe that the principal

desires him so to act on the principal’s account.” Menard, Inc. v. Dage-MTI, Inc., 726 N.E.2d

1206, 1210 (Ind. 2000) (internal quotations omitted) (citing Shell Oil Co. v. Meyer, 705 N.E.2d

962, 972 (Ind. 1998)). Apparent authority is created through a “third party’s reasonable belief that

the principal has authorized the acts of its agent.” Menard, Inc., 726 N.E.2d at 1210 (citation

omitted). Moreover, “it arises from the principal’s indirect or direct manifestations to a third party

and not from the representations or acts of the agent.” Id. Inherent authority, on the other hand, is

Memorandum Opinion and Order - Page 14
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                 Page 15 of 19 PageID 2872


not derived from any authority but “solely from the agency relation and exists for the protection

of persons harmed by or dealing with a servant or other agent.” Id. at 1211 (internal quotation

marks and citation omitted).

       Defendant admitted that he gave Mr. Casey permission to enroll him as a Promoter. Thus,

the court concludes that Defendant gave Mr. Casey actual authority to act on his behalf. The

question then becomes whether Mr. Casey had authority to accept the Policies and Procedures on

Defendant’s behalf, and based on the testimony and evidence, the court concludes that he did. The

parties agree that, to fulfill Defendant’s request, Mr. Casey had to accept the terms of the

Agreement by selecting the button next to “I agree with the Policies and Procedures” before

completing Defendant’s enrollment. Defendant would not have become a Promoter without Mr.

Casey’s acceptance of the Agreement on his behalf, as the system will not allow an individual to

complete enrollment otherwise. Defendant testified that he was not aware of any agreement

necessary to become a Promoter and that Mr. Casey did not inform him of any agreement. Even

accepting his position as true, the court finds this argument unavailing, as Mr. Bland’s lack of

knowledge does not negate that the authority was given to Mr. Casey, and case law supports the

court’s conclusion.

       An Indiana court has held that a person created an agency relationship when she gave

another person her credit card information to complete an online purchase for her. Adsit Co., Inc.

v. Gustin, 874 N.E.2d 1018, 1023-24 (Ind. App. 2007). To complete the purchase, the individual

had to accept an online agreement before moving forward. Id. Even though the person did not

personally accept or have awareness of the agreement or its terms, the court held that she was still

bound by the terms because she created an agency relationship with the person who made the

purchase and entered the agreement on her behalf. Id. The court reached this conclusion despite

Memorandum Opinion and Order - Page 15
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                   Page 16 of 19 PageID 2873


the uncertainty, based on the record, surrounding the exact nature of the communications between

the parties. Id.

        Defendant’s conduct was even more explicit than that in Adsit. Here, Defendant explicitly

gave Mr. Casey permission to enroll him as a Promoter, and, to fulfill that request, Mr. Casey was

required to accept the Policies and Procedures on his behalf. Notably, Defendant gave Mr. Casey

the information necessary to complete his enrollment, and the enrollment confirmation showed

Defendant’s name and personal information, not Mr. Casey’s. Moreover, Defendant’s attempt to

disregard the existence of an Agreement is contrary to his conduct. Specifically, Defendant, after

becoming a Promoter, began to develop his downline team of Promoters and, ultimately, earned

over $1,000,000 in commissions. The court, therefore, concludes that Mr. Casey had actual

authority to accept and enter into the Agreement on Defendant’s behalf, and, accordingly, he is

bound by its terms.

                   c. The Applicability of the Agreement to Personal Jurisdiction and Venue

        The court must now determine whether Defendant is bound by the specific provisions of

the Agreement, establishing personal jurisdiction and venue in the federal courts in Dallas County,

Texas. Parties may employ “[a] variety of legal arrangements . . . to represent express or implied

consent to the personal jurisdiction of the court.” Insurance Corp. of Ireland, Ltd. V. Compagnie

des Bauxites de Guinee¸456 U.S. 694, 703-04 (1982). For example, “parties to a contract may

agree in advance to submit to the jurisdiction of a given court.” Id. (citing National Equip. Rental,

Ltd. v. Szukhent, 375 U.S. 311, 316 (1964). The key issue is whether Indiana law enforces a party’s

contractual wavier of personal jurisdiction in a “clickwrap” agreement. A “clickwrap” agreement

        appears on an internet webpage and requires that a user consent to any terms and
        conditions by clicking on a dialog box on the screen . . . to proceed with the internet


Memorandum Opinion and Order - Page 16
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                Page 17 of 19 PageID 2874


       transaction. Even though they are electronic, clickwrap agreements are considered
       to be writings because they are printable and storable.

Adsit Co., Inc., 874 N.E.2d at 1023 (citing Feldman v. Google, Inc., 513 F. Supp. 2d 229, 236

(E.D. Pa. 2007). The Agreement at issue is considered a “clickwrap” agreement, as an individual

had to click on the hyperlinked text to access the document containing the Policies and

Procedures. The parties concede this point. Under Indiana law, the “same contract principles

generally apply to internet ‘clickwrap’ agreements.” Jallali v. National Bd. of Osteopathic Med.

Exam’rs, Inc., 908 N.E.2d 1168, 1173 (Ind. App. 2009) (citation omitted). Accordingly, “[t]he

primary focus when deciding whether a clickwrap agreement is enforceable is whether the party

clicking it had reasonable notice of and manifested to the agreement.” Id. (citation omitted). As

previously discussed, the Policies and Procedures were hyperlinked in blue next to the box Mr.

Casey had to select in the Agreement; therefore, the court concludes that Mr. Casey had notice of

the Agreement’s existence. Additionally, to complete Defendant’s enrollment as he requested,

Mr. Casey had to assent to the terms of the Agreement, which he did by selecting the appropriate

box. That Defendant did not personally select or assent to the terms of the Agreement has no

bearing on the enforceability of the forum-selection clause as demonstrated in Adsit. See 874

N.E.2d at 1024 (holding that principal was bound by her agent’s acceptance of a clickwrap

agreement, which included a forum-selection clause, and, thus, the court properly exercised

personal jurisdiction over the principal).

       Under Indiana law, and based on these facts and circumstances, Mr. Casey’s actions, as

authorized by Defendant, are sufficient to bind him to the terms of the Agreement, including the

clauses regarding personal jurisdiction and venue. Section 8.15 of the Agreement provides in

pertinent part that a promoter submits, “with respect to any matters not determined by or subject


Memorandum Opinion and Order - Page 17
 Case 3:19-cv-00154-L Document 60 Filed 09/27/19                     Page 18 of 19 PageID 2875


to arbitration[,] to the personal jurisdiction of the state and federal courts within Dallas, Texas.”

Defendant provides no assertion that this language is insufficient to constitute a waiver of personal

jurisdiction. The court, therefore, concludes that Defendant, through the agency relationship

imposed upon Mr. Casey, assented to the terms of the Agreement and, thus, consented to personal

jurisdiction in the state and federal courts in Dallas, Texas. The court further concludes that he

waived his objection to a personal jurisdiction defense by consenting to the personal jurisdiction

of the court in the Agreement. Accordingly, the court determines that it has personal jurisdiction

over Defendant by his consent via the Agreement, and, thus, it need not address whether exercising

this authority “comport[s] with fair play and substantial justice.” Burger King, 471 U.S. at 277.

(citation omitted). The court, therefore, will deny Defendant’s motion to dismiss for lack of

personal jurisdiction. Similarly, the court will deny Defendant’s motion to dismiss for improper

venue, as section 8.15 of the Agreement also provides that the federal courts in Dallas County,

Texas are a proper venue.

           2. Failure to State a Claim

       Defendant asserts that Plaintiff has failed to sufficiently plead at least one element of each

cause of action it pleaded in its Petition. Upon review of the allegations, the court determines that

Plaintiff has sufficiently pleaded facts for all counts to state plausible claims above a speculative

level, such that the court may reasonably infer that Defendant is liable to Plaintiff for the claims

asserted. Accordingly, the rest of the matters presented are better suited for summary judgment or

trial. The court, therefore, will deny Defendant’s Rule 12(b)(6) motion to dismiss for failure to

state a claim as it relates to Counts One to Five of the Petition.




Memorandum Opinion and Order - Page 18
    Case 3:19-cv-00154-L Document 60 Filed 09/27/19                        Page 19 of 19 PageID 2876


             3. Texas Anti-Slapp Act 6 (Counts 2, 3, 4, and 5)

        Defendant also seeks to dismiss Counts 2, 3, 4, and 5 pursuant to the Texas Citizens’

Participation Act (“TCPA”). At the time of filing, the parties agreed that the Fifth Circuit had yet

to resolve whether the TCPA applies to diversity cases in federal court. Pl.’s Resp. ¶¶ 55-56;

Def.’s Reply 11. On August 23, 2019, however, the Fifth Circuit issued an opinion, Klocke v.

Watson, 936 F.3d 240 (5th Cir. 2019), addressing this precise issue. In this recent opinion, the

court reiterated that “[t]he Erie line of authorities holds that substantive state law must be applied

in federal courts in diversity cases . . . but state procedural law yields to the applicable Federal

Rules.” Klocke, 936 F.3d at 244. Accordingly, the court, as a matter of first impression, held that

“[b]ecause the TCPA’s burden-shifting framework imposes additional requirements beyond those

found in [Federal Rules of Civil Procedure] 12 and 56 and answers the same question as those

rules, the state law cannot apply in federal court.” Id. at 245. Therefore, in accordance with the

Fifth Circuit ruling, the court determines that the TCPA does not apply in this matter, and,

accordingly, the court will deny Defendant’s motion to dismiss based on the TCPA.

IV.     Conclusion

        For the reasons herein stated, the court denies Defendant’s Motion to Dismiss (Doc. 22);

and overrules and denies Defendant’s Evidentiary Objections to Declaration of Christopher

Schmidt and Motion to Strike (Doc. 49).

        It is so ordered this 27th day of September, 2019.


                                                                __________________________________
                                                                Sam A. Lindsay
                                                                United States District Judge

6
  The Texas Anti-Slapp Act is also known as the Texas Citizen’s Participation Act (“TCPA”), and Defendant uses the
latter throughout his motion.

Memorandum Opinion and Order - Page 19
